Citation Nr: 1647443	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for lumbar spine degenerative joint and disc disease (lumbar spine disability) prior to March 31, 2016, and 40 percent thereafter.

2.  Entitlement to higher rating for residuals, right knee injury (right knee disability), currently assigned a 10 percent rating for post-traumatic arthritis and a separate 10 rating for instability effective March 31, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1971 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued previously assigned disability ratings of 30 percent for lumbar spine degenerative joint and disc disease and 10 percent for residuals of right knee injury.

In February 2016, the Board remanded the appeal for lumbar spine and right knee disabilities for additional development.  The Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

An April 2016 rating decision assigned a 40 percent rating for lumbar spine disability and assigned a separate 10 percent rating for right knee instability, both effective March 31, 2016.  The Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2016, the Veteran submitted additional evidence directly to the Board.  The Veteran's representative waived AOJ consideration of the newly-submitted evidence in October 2016.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by arthritis with some limitation of motion at no worse than 0 to 100 degrees.

2.  From March 31, 2016, moderate right knee instability is not shown. 

3.  Prior to March 31, 2016, the Veteran's lumbar spine disability has been manifested by forward flexion limited to 40 degrees; but, there is no favorable or unfavorable ankylosis of the thoracolumbar spine, pronounced symptoms of intervertebral disc syndrome, radiculopathy, or bowel or bladder impairment.

4.  From March 31, 2016, the Veteran's lumbar spine disability has been manifested by forward flexion limited to 40 degrees; there is no unfavorable ankylosis of the thoracolumbar spine, pronounced symptoms of intervertebral disc syndrome, radiculopathy, or bowel or bladder impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5259-5010 (2016).

2.  From March 31, 2016, the criteria for a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5257 (2015).

3.  Prior to March 31, 2016, the criteria for a disability rating in excess of 30 percent for degenerative disc and joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5242 (2016).

3.  From March 31, 2016, the criteria for a disability rating in excess of 40 percent for degenerative disc and joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2016), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in July 2011, prior to the initial September 2011 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's claimed disabilities were medically evaluated in July 2011, January 2014, June 2014, and March 2016.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Right Knee Disability

The Veteran submitted a claim for increased rating for his right knee in June 2011.  Historically, a June 1982 rating decision assigned a noncompensable rating for residuals, right knee injury under DC 5257, effective April 1979.  In December 2001, the RO increased the evaluation to 10 percent under DCs 5257-5010.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.)  After additional development upon remand, the AOJ assigned a separate 10 percent rating for DC 5257 for instability, effective March 31, 2016. 

Under DC 5010, traumatic arthritis is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Normal flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260. 

Normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss of the leg. VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

With regard to instability, a 10 percent rating is warranted when there is slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is warranted when the impairment in moderate.  Impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings may be assigned for arthritis under DC 5003 (or DC 5010) and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

When semilunar cartilage (synonymous with the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258. 

Pursuant to DC 5262, malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; and malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent. 38 C.F.R. § 4.71a, DC 5262.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Turning to the medical evidence of record, a June 2011 VA primary care note indicated that the Veteran reported right knee pain.  Review of systems included pain, limited mobility, stiffness in right knee and low back.

On July 2011 VA examination, the Veteran reported that the pain is now constant and worsens with walking.  Joint symptoms included giving way, pain, crepitus, guarding of movement, and swelling.  There was no instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  Gait was normal.  No patellar or meniscus abnormalities were noted.  Range of motion (ROM) testing showed flexion to 115 degrees and extension to 0 degrees.  There was objective evidence of pain with active and repetitive motion, but no additional limitations after three repetitions of ROM.  There was no joint ankylosis.  The examiner noted that a June 2011 x-ray showed moderate narrowing of the right medial tibial femoral compartment, mild degenerative change in the patellofemoral compartments with minimal degenerative change in the lateral tibial femoral compartment.  The Veteran lost 3 weeks of work during the last 12 months.

A September 2011 VA physical therapy note indicated right knee pain.  Physical examination revealed an antalgic gait.  ROM testing showed flexion to 110 degrees and extension to 0 degrees.  A medial/lateral stress test showed no instability with varus/valgus stress testing at 0 and 30 degrees flexion.  Lachman's test showed minimal anterior laxity right lower extremity.  McMurray's was positive for medial/lateral meniscal tear right lower extremity.  Tenderness to palpation at medial lateral joint lines right knee.  The examiner was concerned with 3+ pitting edema of the lower extremities and was unsure of the cause.

An October 2011 VA orthopedic consult note reflected that the Veteran's knee difficulty had worsened recently.  He had pain on stairs and pain when walking despite the use of naproxen.  Gait was slightly antalgic on the right.  The right knee was aligned in neutral with active motion from 0 to 115 degrees.  There was no swelling, inflammation or tenderness of the knee and he had a good dorsal pedal.  Lachman's test is 3+ with a soft end point.  Radiographs dated June 2011 showed osteoarthritis in all compartments, most obvious in the medial compartment with narrowing and dense reactive bone formation.  MRI films of the knee dated July 2011 confirmed these findings, and there was an absent anterior cruciate ligament (ACL).

An October 2011 primary care clinic note indicated right knee pain.  The examiner noted the July 2011 MRI, which showed degenerative tear of the medial meniscus; small horizontal tear involving the junction of the posterior horn and body of the lateral meniscus; tricompartmental osteoarthritis changes, more prominent in the medial joint compartment; nonvisualization of the ACL, likely torn; mild prepatellar soft tissue edema; and high-grade medial joint compartment chondromalacia.

On June 2014 VA examination, the examiner diagnosed right knee traumatic arthritis and meniscal tear.  The Veteran reported pain of 7 to 8 out of 10.  The prior year the pain was about the same.  He had flare-ups 2 to 3 times per month.  Flexion was to 120 degrees, with pain beginning at 120 degrees.  Right knee extension was to 0 degrees, with pain beginning at 0 degrees.  The Veteran was able to perform 3 repetitions with no additional loss of ROM.  Functional loss was described as incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, and disturbance of locomotion.  There was no tenderness or pain to palpation for joint line or soft tissue of the right knee.  Muscle strength and stability testing was normal.  There was no history of recurrent patellar subluxation or dislocation.  The Veteran had not had a meniscectomy or other knee surgery.  He had difficulty walking distances, and had to walk slowly while doing his job as an airplane inspector.  The Veteran did not use any assistive devices.  The examiner found that the right knee meniscal tear was not caused by the service-connected degenerative arthritis, and the meniscal tear may be responsible for premature development of osteoarthritis of the knee.

On March 2016 VA examination, the Veteran reported that his right knee frequently swelled, usually when he accidentally and inadvertently twisted the knee while walking; the swelling took 1 to 3 days to go back to baseline with rest and ice packs.  The knee frequently clicked when he walked.  It did not lock.  He had never had intraarticular injections or any type of knee surgery.  He did not use a cane, walker, or any assistive device for right knee.  Flare-ups occurred when the Veteran walked for more than 10 minutes, stood still for more than 15 minutes, squatted, pivoted, and sat for a long time with his knee bent.  Cold weather also gave him right knee pain.  

Physical examination showed flexion limited to 110 degrees and extension limited to 0 degrees.  Pain was noted on exam and caused functional loss.  There was moderate tenderness over the medial and superomedial aspects of the right knee.  There was objective evidence of crepitus.  After 3 repetitions, flexion was to 100 degrees and extension was to 0 degrees.  Factors that caused functional loss included pain, weakness, lack of endurance, and incoordination.  Muscle strength testing of the right knee was 4/5 on flexion and 5/5 on extension.  There was a reduction in muscle strength, entirely due to the diagnosed right knee disabilities.  The Veteran did not have muscle atrophy or ankylosis.  There was a history of slight lateral instability and recurrent effusion.  Instability tests showed 1+ (0-5 millimeters) of anterior, medial, and lateral instability.  The examiner noted the Veteran had a meniscus condition described as meniscal tear, frequent episodes of joint pain, and frequent episodes of joint effusion.  MRI of the right knee showed meniscal tear, ACL tear, osteoarthritis, chondromalacia patella, and popliteal cyst.  On review of the claims file, the examiner noted that the degenerative disease of the right knee had progressed from a mild degree in 2001 to a severe degree in 2016 on top of the development of meniscal and ACL tear, as well as a popliteal cyst.  The examiner further noted that, although there was not medical documentation supporting the Veteran's contention that he had only 30 percent of cartilage remaining in his right knee and required a right knee replacement, the Veteran was probably correct as the July 2011 MRI showed that the articular cartilage was lost in the medial joint compartment.

As discussed above, x-rays have shown degenerative arthritis in the Veteran's right knee; however, an increased rating of 20 percent is not warranted under DC 5003 as there is no x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Further, the weight of the lay and medical evidence is against assignment of a higher or separate ratings under DCs 5260 and 5261, as flexion was not limited to 45 degrees, and extension was not limited to 10 degrees, during the entire appeal period.  With consideration of the additional functional loss due to pain, weakness, and lack of endurance, flexion was no less than 100 degrees, as exhibited in March 2016 ROM studies.  Additionally, extension was limited to no more than 0 degrees (normal), even when considering additional functional loss due to pain, weakness, and a lack of endurance.

With regard to instability, the Board finds that a compensable rating is not warranted prior to March 31, 2016, nor is a rating in excess of 10 percent warranted thereafter.  Lateral instability was not shown until the March 2016 VA examination, and the March 2016 VA examiner specified that the lateral instability was "slight."  As noted above, slight lateral instability warrants a 10 percent rating.  Although the Veteran reported a feeling of "giving way" of the right knee on July 2011 VA examination, a report of subjective feeling of giving out, even if credibly reported and found to have occurred, does not establish actual recurrent subluxation or lateral instability.  Instead, the record, including the VA examinations, shows specific clinical findings of no recurrent subluxation or lateral instability so as to warrant a disability rating under DC 5257.  Accordingly, to the extent that feelings of giving way or instability are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no right knee ankylosis, malunion of the tibia and fibula, or genu recurvatum, the criteria of DCs 5256, 5262, and 5263 do not apply for the entire appeal period. 38 C.F.R. § 4.71a.  Further, the evidence reflects that the Veteran has not undergone right knee replacement, so DC 5055 is also inapplicable.

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for the right knee disability in excess of 10 percent for the entire rating period.  The preponderance of the evidence also weighs against the assignment of a compensable rating for lateral instability prior to March 31, 2016, as well as in excess of 10 percent thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

III.  Low Back Disability

The Veteran submitted a claim for increased rating in June 2011.  The Veteran is seeking a higher disability rating for his lumbar spine disability, currently evaluated under DC 5242.  A June 1982 rating decision assigned a noncompensable rating, effective April 1979.  Additional rating decisions increased the evaluation to 20 percent effective December 2000 and 30 percent effective May 2004.  After additional development upon remand, the AOJ increased the evaluation to 40 percent effective March 31, 2016.

Under the general rating formula for diseases and injuries of the spine (General Rating Formula), a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned when forward thoracolumbar flexion is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  Unfavorable ankylosis of the thoracolumbar spine occurs where the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).

Intervertebral disc syndrome (IVDS) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the IVDS Rating Formula, a 10 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

Turning to the medical evidence of record, a June 2011 VA primary care note indicated that the Veteran reported low back pain.  Review of systems included pain, limited mobility, and stiffness in low back.

At his July 2011 VA examination, the Veteran reported that his back pain had worsened in the past year, during which time he had gained 30 pounds.  Naproxen provided some relief.  There were no urinary abnormalities, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran described the back pain as a moderate, constant dull ache without radiation.  There were no incapacitating episodes of spine disease.  Examination of the spine showed a normal gait with lumbar lordosis.  There was no ankylosis.  ROM testing showed flexion to 80 degrees, extension to 10 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  There was objective evidence of pain on active ROM, but no additional limitations after 3 repetitions of ROM.  Reflex, sensory, and motor examinations were normal.  There was no muscle atrophy.  Spine x-ray showed marked degenerative changes with possible spinal stenosis at L4-L5 and L5-S1 and myospasm.  He lost 3 weeks of work during the past 12 months.

An October 2011 primary care note reflected complaints of mid back pain without radiation.

A November 2011 MRI showed moderate canal stenosis and thecal sac compression at L3-L4 and L4-L5.

During a December 2011 physical therapy consultation, the Veteran reported that his low back pain did not radiate to the legs.  He had no incontinence or numbness.  Homans' sign (indicative of deep vein thrombosis) was negative.  Pulses were palpable in bilateral distal lower extremities.  There were no sensory or motor deficits.  Straight leg raising test (indicative of radiculopathy) was negative.  There was some tenderness in the spine.  Vibration was normal.   There were no signs of atrophy.  The Veteran was evaluated and measured for a lumbar-sacral orthosis.

Physical therapy notes dated March 2012 to May 2012 note treatment for chronic low back pain with left leg radiculopathy.  Imaging showed moderate canal stenosis and thecal sac compression at L3-L4 and L4-L5.  

At a January 2014 VA examination, the Veteran reported worsening back condition.  Pain was localized to the low back, with no leg radiation and no bowel or bladder dysfunction.  Pain flares up on prolonged sitting and standing.  The Veteran reported flare-ups which caused additional limitation of motion, to 40 degrees flexion.  No weakness, fatigability, or incoordination.  The Veteran denied additional limitation of motion during repeated motion.  ROM testing showed forward flexion limited to 60 degrees, with objective evidence of painful motion at 40 degrees.  Extension and bilateral lateral rotation and flexion were all limited to 20 degrees, with objective evidence of painful motion beginning at 10 degrees.  Following repetitive use testing, flexion ended at 40 degrees, and extension and bilateral lateral flexion and rotation ended at 10 degrees.  The Veteran had tenderness over the lumbar spine.  He did not have muscle spasm or guarding of the thoracolumbar spine, and he did not have an abnormal gait or spinal contour.  Muscle strength, reflexes, and sensory testing were normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have other neurological abnormalities or IVDS of the thoracolumbar spine.  X-rays showed degenerative disc disease, osteoarthritis, and spondylosis.  The back condition impacted his ability to work; he worked full time as an aviation safety inspector and his back pain worsened towards the end of each day.

An April 2014 VA primary care note indicated that the Veteran complained of chronic low back pain.  The examiner noted that the Veteran was already on tramadol, will add baclofen to the Veteran's prescriptions for muscle spasm.

At a March 2016 VA examination, the examiner diagnosed degenerative arthritis of the spine, spinal stenosis, and spondylolisthesis.  The Veteran reported that he had suffered from worsening "deep aching" pain along the left paralumbar region that increased when walking or sitting for extended periods of time.  The pain levels steadily increased over the prior year after gaining 30 pounds.  His pain levels averaged a seven.  He had no weakness, numbness or pain in the legs.  Bladder and sensory function remained unaltered.  He had received physical therapy, TENS unit therapy, heating pad and oral medications of different types and strengths with just partial and temporary relief.  The Veteran frequently developed acute sharp pain in his low back on top of the chronic unrelenting low back pain that he constantly had.  He took tramadol and baclofen, both practically daily.  He did not wear a back brace.  He never received an epidural.  In the Veteran's full-time position as an airplane inspector, he sat in an office "for hours" and often bent underneath planes for inspections.  Both the prolonged sitting and the bending caused his back pain to flare up, much worse at the end of a day of work.  His low back pain had averaged 7 out of 10 since at least 2011-2012 and did not get much better, even with the medication.  

ROM testing showed forward flexion to 40 degrees, extension to 15 degrees, and bilateral lateral flexion and rotation to 15 degrees.  The Veteran required some time between each of the ROM's to recover and proceed with the next one because of significant pain.  After repetitive use testing, forward flexion was limited to 30 degrees, and extension and bilateral lateral flexion and rotation were all limited to 10 degrees.  The exam was not being conducted during a flare-up.  The Veteran had moderate-to-severe left and moderate right paralumbar muscle spasm, as well as localized tenderness of the mild midline lumbar not resulting in abnormal gait or spinal contour.  Muscle strength, reflex, and sensory exams were normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine, neurologic abnormalities, or IVDS.  Following review of the claims file, the examiner opined that the Veteran's degenerative disease of the lumbar spine has progressed from a mild degree in 2001 to a severe degree in 2016.  All along this time, his left lumbar scoliosis has remained chronically present.  The Veteran was afflicted by quite a severe degree of degenerative disease of the lumbar spine, significantly limiting his regular daily activities to the extent that he was in need of continuous medication to be able to keep functioning at a reasonable extent.

Based on the foregoing, the Board finds that ratings in excess of those already assigned for the Veteran's low back disability throughout the appeal are not warranted.

With regard to the period prior to March 31, 2016, the medical evidence of record does not suggest that the Veteran's low back disability manifested in forward flexion limited to 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  Rather, forward flexion was limited to 40 degrees following consideration of additional functional impairment from pain following repetitive-use testing.  Accordingly, a higher 40 percent rating is not warranted prior to March 31, 2016.

Regarding the period from March 31, 2016, the medical evidence of record does not suggest that the Veteran's low back disability manifested unfavorable ankylosis of the entire thoracolumbar spine.  Consequently, a higher 50 percent rating is not warranted during this period.

The Board has also considered whether the Veteran's low back disability would warrant a higher rating if rated on the basis of incapacitating episodes.  The medical evidence of record does not note a diagnosis of IVDS.  Even if IVDS were diagnosed, the Veteran has not endorsed incapacitating episodes having a total duration of at least 4 weeks over the prior year.  Hence, the Board finds that a higher rating under the rating for IVDS based on incapacitating episodes is not warranted.

The Board has also considered whether additional compensation is appropriate for a separately ratable neurologic disorder.  Throughout the appeals period, the Veteran has consistently denied radiation of pain and neurologic symptoms such as bladder or bowel incontinence and erectile dysfunction.  Although left leg radiculopathy was noted in physical therapy notes dated March 2012 to May 2012, this finding was not confirmed by EMG, nerve conduction studies or VA examinations throughout the appeals period.  As such, additional separate ratings for associated radicular or neurological symptoms are not warranted.

The Board has considered the testimony and statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms have worsened.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for the low back disability in excess of 30 percent prior to March 31, 2016, and in excess of 40 percent thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

IV.  Additional Considerations

The Board has further considered whether the rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321. Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The symptoms and functional impairment of the right knee disability is fully encompassed by the current 10 percent ratings under DC 5010 and DC 5257.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's knee disability.  The right knee disability, involving meniscal tear, ACL tear, osteoarthritis, chondromalacia patella, and popliteal cyst, has been manifested by symptoms of pain, stiffness, effusion, flexion limited to no more than 100 degrees (i.e., to a noncompensable degree), instability, and reduced cartilage, without ankylosis, limitation of extension, malunion of the tibia or fibula, or genu recurvatum.

The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (DCs 5010 and 5003), contemplate ratings based on limitation of motion (DCs 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca). Furthermore, the schedular rating criteria specifically provide a 10 percent rating under DC 5003 for degenerative arthritis for knee disability manifested by painful motion with noncompensable limitation of motion.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the right knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria, which incorporate functional impairment due to various orthopedic factors (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca). The Veteran's complaints of increased pain during flare-ups and after overuse (such as walking for more than 10 minutes, standing still for more than 15 minutes, squatting, pivoting, sitting for a long time with knee bent) are part of, "like," and analogous to painful movement, which is already contemplated in the 10 percent rating.  The Board may not compensate the Veteran twice for the same symptoms and impairment.  38 C.F.R. § 4.14 (avoidance of pyramiding).  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the knee disability, and referral for consideration of extraschedular rating is not necessary.

The Board also finds no functional impairment or symptoms that are not already encompassed by the 30 percent rating prior to March 31, 2016 and the 40 percent rating thereafter, for the lumbar spine disability under DC 5242.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited ROM (both forward flexion and combined ROM); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of Deluca factors such as pain, weakness, flare-ups, and fatigability, which are encompassed as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Prior to March 31, 2016, the lumbar spine disability was manifested by frequent pain, flare-ups, stiffness, muscle spasm flexion no less than 80 degrees, without incapacitating episodes or ankylosis.  From March 31, 2016, the lumbar spine disability was manifested by frequent pain, flare-ups, stiffness, fatigability, muscle spasms, flexion limited by no less than 30 degrees, without incapacitating episodes or ankylosis. 

During the rating period, the Veteran has reported difficulty sitting for prolonged periods or bending due to low back pain.  These complaints are part of, similar to, and approximate, the symptoms of limited ROM (i.e., difficulty bending, lifting, and sitting, and limitation in activity), which include consideration of DeLuca factors such as pain on movement, weakened movement, and fatigability.  See 38 C.F.R. § 4.45 ("disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations").  These symptoms and functional impairment are contemplated in the schedular staged rating (i.e., 30 percent prior to March 31, 2016, and 40 percent thereafter) under DC 5242. Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the current schedular ratings under DC 5242 for the entire rating period. For these reasons, the Board finds that the schedular criteria are not inadequate to rate the lumbar spine disability, and referral for consideration of extraschedular rating is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate. There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).

As a final matter, the Board notes that under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to total disability rated based on individual unemployability due to service-connected disabilities (hereinafter "TDIU").  The record, however, reflects that the Veteran is currently employed; hence any development or consideration under Rice is rendered moot.


ORDER

Ratings in excess of 30 percent for lumbar spine degenerative joint and disc disease (lumbar spine disability) prior to March 31, 2016, and 40 percent thereafter, are denied.

Rating in excess for residuals, right knee injury (right knee disability), currently assigned a 10 percent rating for posttraumatic arthritis and; and a separate 10 rating for instability effective March 31, 2016, are denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


